Citation Nr: 1517314	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a payment in excess of $127.00 for July 2012, the month of the Veteran's death.  

2.  Entitlement to a payment in excess of $300.00 for a non service-connected burial allowance.  


ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had verified active military service from December 1942 to December 1945.  He died in July 2012.  The appellant is the recognized surviving spouse of the Veteran.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following October 2012 and November 2012 decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

As noted, the issues on appeal include entitlement to a payment in excess of $300.00 for non service-connected burial allowance.  In reviewing the appellant's paper and electronic claims folder, the Board notes that a VA application for burial benefits (VA Form 21-530) is not of record.  It is not clear to the Board whether an application was ever filed.  As will be discussed in more detail below, VA regulations concerning burial benefits were amended effective July 7, 2014.  The changes simplified the burial benefits program to pay eligible survivors quickly and efficiently.  Eligible surviving spouses of record are paid automatically upon notification of the Veteran's death, without the need to submit a claim.  VA may grant additional benefits, including the plot/interment allowance and transportation allowance, if it receives a claim for these benefits.  In the present case, it would appear that the RO paid the appellant her burial allowance without her submission of a formal claims application.  

As referenced above, a claimant can file three different claims for burial benefits-burial allowance, plot/interment allowance, and/or transportation expenses.  The RO's October 2012 decision letter to the appellant notified her that she had been awarded a $300.00 burial allowance.  The appellant has appealed that decision.  Otherwise, it is unclear whether consideration was given to the appellant's eligibility for a plot/interment allowance and/or transportation expenses.  See e.g. 38 C.F.R. § 3.1600(f) (2013) and 38 C.F.R. § 3.1707 (2014) (regulations governing plot/interment allowance).  Also, the Board notes that the appellant's identified December 2012 notice of disagreement (NOD) could not be located in her claims folder or the accompanying Virtual VA file.  A statement associated with the appellant's VA Form 9 (Appeal to Board of Veterans' Appeals) provides limited facts regarding the Veteran's funeral.  While the Veteran was noted on his death certificate to have been cremated, there is no information about where his ashes were interred.   

In light of the appellant's appeal and her request for a greater benefit amount, the Board liberally construes additional claims of entitlement for non service-connected plot/interment allowance and for transportation expenses.  As there is no indication that these issues have been considered by the RO, they are not before the Board; as such, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Furthermore, the appellant's above noted statement associated with her VA Form 9 clearly evidences a request for death pension benefits.  (Parenthetically, the Veteran's DD Form 214 reflects that he served on active duty during World War II and received the Purple Heart.)  The RO received the appellant's application for death benefits (VA Form 21-534) in October 2012.  In her application, the appellant noted that she was not seeking service connection for the cause of the Veteran's death.  The RO appears to have denied the appellant's claim for death pension in January 2014 based on her failure to submit requested information.  That information appears to have been submitted in April 2014 per a review of Virtual VA.  Otherwise, the issue of entitlement to death pension benefits is not currently before the Board.  



FINDINGS OF FACT

1.  The Veteran died in July 2012.  At the time of his death, the Veteran was noted to be receiving a 10 percent disability rating for service-connected scars.  

2.  A death certificate lists the Veteran's immediate cause of death as emphysema, with advanced age and prostate cancer noted as contributing factors but not resulting in the underlying cause.  


CONCLUSIONS OF LAW

1.  The criteria for a payment in excess of $127.00 for July 2012, the month of the Veteran's death, are not met.  38 U.S.C.A. §5310 (West 2014); 38 C.F.R. § 3.20(c) (2014).

2.  The criteria for a payment in excess of $300.00 for a burial allowance are not met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600(b) (2013); 38 C.F.R. § 3.1705(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The resolution of the issues herein, however, is wholly dependent on interpretation of the applicable laws and regulations governing benefit payments.  As such, the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable with respect to this case.  

II. Analysis

Month of Death Payment

The RO has determined that the appellant is entitled to a one-time payment of $127.00 for the month of the Veteran's death.  38 C.F.R. § 3.20(c).  The benefit was based on the Veteran's monthly compensation payment.  Documents associated with Virtual VA, to include a May 2013 SOC, reflect that the Veteran was being paid $127.00 for a 10 percent rating for service-connected scars.  

Where a veteran receiving compensation or pension dies after December 31, 1996, the surviving spouse, if not entitled to death compensation, DIC or death pension for the month of death, shall be entitled to a benefit for that month in an amount equal to the amount of compensation or pension the veteran would have received for that month but for his or her death.  38 C.F.R. § 3.20(c)(1).  

The appellant's challenge to the $127.00 one-time payment appears to be based on her belief that she is entitled to a higher overall benefit payment (i.e. death pension).  As noted above, the appellant's claim for entitlement to death pension benefits is currently being considered by the RO and is not in appellate status.  Otherwise, in her statement associated with her VA Form 9, the appellant commented:

[The Veteran] was an agriculture engineer in his younger days.  He did not want to go to the VA for help because he was well off at the time.  He wanted to save it for other [v]eterans less fortunate.  That's how he was.  He didn't want to get his social security and I told him it was his and he deserved it.  He was diagnosed with emphysema in 2005. . . . He was tied in with VA health care in the last years of his life.  

The Board notes that letters from the RO to the Veteran dated from December 2007 to March 2012 identify the Veteran's combined service-connected disability rating as being 10 percent.  The March 2012 letter noted that the Veteran's benefit payment was $127.00.  At the time of the Veteran's death in July 2012, the amount payable for a 10 percent disability rating, per the VA Compensation Rate Tables (effective December 1, 2011), was $127.00.  (Parenthetically, effective December 1, 2012, the amount payable for a 10 percent disability rating was increased to $129.00.)  

Therefore, the appellant was entitled to $127.00 for the month of the Veteran's death.  38 C.F.R. § 3.20(c)(1).  The Board emphasizes that the amount of the month of death payment is determined by Congress and may not be altered by the Board.  As such, the payment of $127.00 is proper as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Burial Allowance Payment

As noted above, the Veteran was service-connected for scars.  A review of his death certificate, submitted by the appellant in April 2014, reflects the immediate cause of the Veteran's death as being emphysema with contributory causes being advanced age and prostate cancer.  In October 2012, the RO awarded the appellant a $300.00 burial allowance.  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (Parenthetically, the appellant's claim was pending on July 7, 2014.)  The Board notes that both the former and current regulations state that for a non service-connected death, VA will pay the maximum burial allowance specified in 38 U.S.C.A. 2302 for the burial and funeral expenses of a veteran.  See 38 C.F.R. § 3.1600(b) (2013); 38 C.F.R. § 3.1705(a) (2014).  

Under 38 U.S.C.A. 2302(a)(1) (2014), in the case of a deceased veteran who at the time of death was in receipt of compensation or pension, VA, having due regard to the circumstances in each case, may pay a sum not exceeding $300 to such person as VA prescribes to cover the burial and funeral expenses of a deceased veteran and the expense of preparing the body and transporting it to the place of burial.  

Here, the Board is mindful of the apparently high cost of the Veteran's funeral which the appellant was identified as paying.  The appellant has been awarded the $300.00 burial allowance allowed under the law.  While sympathetic to the appellant's claim, the law limits the amount of a burial allowance to $300.00 that is payable for a veteran who died as the result of a non service-connected disability.  Therefore, being bound by the law and without authority to grant benefits on an equitable basis, the Board concludes that the appellant's claim for a payment in excess of $300.00 for a non service-connected burial allowance must be denied as a matter of law.  Sabonis, supra.  

Finally, as noted above, the raised claims for entitlement for a non service-connected plot/interment allowance and for transportation expenses have been referred to the RO for consideration.  




ORDER

Entitlement to a payment in excess of $127.00 for July 2012, the month of the Veteran's death, is denied.  

Entitlement to a payment in excess of $300.00 for a non service-connected burial allowance, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


